DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "to form a wafer mesh containing a plurality of bi-layer wavelength converting layer elements" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim with regard to “inserting a wafer mesh” recited in line 7 and “a plurality of elements” recited in line 5.  As the order of recitation of operations does not necessarily impose said order temporally, the separate recitations of “a wafer mesh” make unclear which wafer mesh is being referenced in further recitations of “the wafer mesh”.  For purposes of compact prosecution, lines 8-9 reciting “to form a wafer mesh containing a plurality of bi-layer wavelength converting layer elements” is interpreted to read “to form a composite wafer mesh containing [[a]] the plurality of bi-layer wavelength converting layer elements”.
Likewise, in claim 1, “aligning the wafer mesh” recited in line 12 is assumed to read, “aligning the composite wafer mesh”; 
“the wafer mesh” recited in line 13 is assumed to read, “the composite wafer mesh”; and 
“after aligning the wafer mesh” recited in line 14 is assumed to read, “after aligning the composite wafer mesh”.
Claims 2-11 are rejected as ultimately depending from claim 1.
Claim 2 recites the limitation, "cutting the wafer mesh" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of compact prosecution, lines 1-2 is assumed to read, “cutting the composite wafer mesh”.
Claim 3 is rejected as depending from claim 2.
Claim 3 recites the limitation, "cutting the wafer mesh" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of compact prosecution, line 1 is assumed to read, “cutting the composite wafer mesh”.
Likewise, claim 3 recites the limitation, "cutting the wafer mesh" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of compact prosecution, line 2 is assumed to read, “cutting the composite wafer mesh”.
Claim 6 recites the limitation, "providing a bi-layer wavelength converting layer" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of compact prosecution, line 1 is assumed to read, “providing [[a]] the bi-layer wavelength converting layer”.
Claim 7 is rejected as depending from claim 6.
Claim 7 recites the limitation, "a release film" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of compact prosecution, line 2 is assumed to read, “[[a]] the release film”.
Claim 8 recites the limitation, "providing a bi-layer wavelength converting layer" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of compact prosecution, line 1 is assumed to read, “providing [[a]] the bi-layer wavelength converting layer”.
Claim 12 recites the limitation "to form a wafer mesh containing a plurality of bi-layer wavelength converting layer elements" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim with regard to “inserting a wafer mesh” recited in line 7 and “a plurality of elements” recited in line 5.  As the order of recitation of operations does not necessarily impose said order temporally, the separate recitations of “a wafer mesh” make unclear which wafer mesh is being referenced in further recitations of “the wafer mesh”.  For purposes of compact prosecution, lines 8-9 reciting “to form a wafer mesh containing a plurality of bi-layer wavelength converting layer elements” is interpreted to read “to form a composite wafer mesh containing [[a]] the plurality of bi-layer wavelength converting layer elements”.
Claims 13-20 are rejected as ultimately depending from claim 12.
Claim 13 recites the limitation, “after attaching the light emitting devices” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of compact prosecution, line 1 is assumed to read, “
Also, claim 13 recited the limitation, "cutting the wafer mesh" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of compact prosecution, lines 1-2 is assumed to read, “cutting the composite wafer mesh”.
Claim 14 is rejected as depending from claim 13.
Claim 14 recites the limitation, "cutting the wafer mesh" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of compact prosecution, line 1 is assumed to read, “cutting the composite wafer mesh”.
Likewise, claim 14 recites the limitation, "cutting the wafer mesh" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of compact prosecution, line 2 is assumed to read, “cutting the composite wafer mesh”.
Claim 17 recites the limitation, "providing a bi-layer wavelength converting layer" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of compact prosecution, line 1 is assumed to read, “providing [[a]] the bi-layer wavelength converting layer”.
Claim 18 is rejected as depending from claim 17.
Claim 18 recites the limitation, "a release film" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of compact prosecution, line 2 is assumed to read, “[[a]] the release film”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-8, 11-12, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumura (US PGPub 2014/0339582) in view of Goeoetz (US PGPub 2016/0268488).
Regarding claim 1, Matsumura discloses 
providing a bi-layer wavelength converting layer (2&7, Fig. 4) comprising a phosphor layer (2, para. [0053]) and an optical material layer (7, para. [0053] & [0088-0089]:  silicone adhesive layer with appropriate transparency and lack of optical loss); 
cutting the bi-layer wavelength converting layer to create gaps in the bi-layer wavelength converting layer such that the bi-layer wavelength converting layer forms a plurality of elements in an array pattern (Fig. 13, para. [0094]); 
providing an array of semiconductor light emitting devices (LED array) having a plurality of light emitting devices (12/17/20 & 9, Figs. 15-17, para. [0113]); 
aligning the array pattern with the LED array so that each light emitting device of the LED array is aligned with the bi-layer wavelength converting layer element of the array pattern; and 
after aligning the array pattern with the LED array, attaching each of the light emitting devices to an aligned bi-layer wavelength converting layer element (para. [0113]).
Matsumura appears not to explicitly disclose inserting a wafer mesh having an array of cavities separated by intersecting cavity walls into the gaps to form a composite wafer mesh containing the plurality of bi-layer wavelength converting layer elements.
Goeoetz discloses in Figs. 1A-D and para. [0054-0060], forming a wavelength conversion sheet comprising a wafer mesh (2, para. [0056]:  grid) having an array of cavities separated by intersecting cavity walls, with wavelength converting elements of phosphor-containing silicone binder filled in the cavities (4, para. [0060]:  wavelength conversion substance in powder form in silicone matrix material).  Goeoetz further discloses that the cavities are filled by stamping a sheet of conversion material directly with the wafer mesh (para. [0058]:  wavelength conversion sheet stamped directly by the wafer mesh to fill cavity openings; para. [0034]:  subsequently cured).  Goeoetz also discloses that the wafer mesh is formed by sintering ceramic material including particles and/or pores chosen to provide desired reflectivity, transparency, and/or absorption (para. [0012-0017]), that the mesh can comprise layers of different materials and optical properties (Fig. 3, para. [0064]), the cavities are easily formed by this method into arbitrary geometries (para. [0057]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the wafer mesh of Goeoetz including by using the stamping method of Goeoetz (i.e. inserting the wafer mesh into the gaps of the bi-layer array) to fill the bi-layer elements of Matsumura in to the cavities, to provide an optical separation member for each wavelength converter layer element with the mesh having designed optical properties.  In so doing, the method includes inserting a wafer mesh having an array of cavities separated by intersecting cavity walls into the gaps to form a composite wafer mesh containing the plurality of bi-layer wavelength converting layer elements.
Regarding claim 5, Matsumura therein discloses that the phosphor layer is a phosphor in silicone (para. [0074]).
Regarding claim 6, Matsumura therein discloses that providing the bi-layer wavelength converting layer comprises coating (para. [0101]) the phosphor layer and the optical material layer onto a release film (6, para. [0053] & [0087]).
Regarding claim 7, Matsumura therein discloses that the phosphor layer and the optical material layer are coated onto the release film by at least one of slot die coating, blade coating, or spray coating (para. [0101]; note that both the phosphor layer and optical material layer are silicone).
Regarding claim 8, Matsumura therein discloses that providing a bi-layer wavelength converting layer comprises laminating the phosphor layer and the optical material layer together (para. [0101]; note that both the phosphor layer and optical material layer are silicone).
Regarding claim 11, Matsumura therein discloses that the bi-layer wavelength converting layer is cut by at least one of sawing, etching, laser cutting or stamping (para. [0094]).
Regarding claim 12, Matsumura discloses 
providing a bi-layer wavelength converting layer (2&7, Fig. 4) comprising a phosphor layer (2, para. [0053]) and an optical material layer (7, para. [0053] & [0088-0089]:  adhesive layer with appropriate transparency and lack of optical loss); and
cutting the bi-layer wavelength converting layer to create gaps in the bi-layer wavelength converting layer such that the bi-layer wavelength converting layer forms a plurality of elements in an array pattern (Fig. 13, para. [0094]).
Matsumura appears not to explicitly disclose inserting a wafer mesh having an array of cavities separated by intersecting cavity walls into the gaps to form a composite wafer mesh containing the plurality of bi-layer wavelength converting layer elements.
Goeoetz discloses in Figs. 1A-D and para. [0054-0060], forming a wavelength conversion sheet comprising a wafer mesh (2, para. [0056]:  grid) having an array of cavities separated by intersecting cavity walls, with wavelength converting elements of phosphor-containing silicone binder filled in the cavities (4, para. [0060]:  wavelength conversion substance in powder form in silicone matrix material).  Goeoetz further discloses that the cavities are filled by stamping a sheet of conversion material directly with the wafer mesh (para. [0058]:  wavelength conversion sheet stamped directly by the wafer mesh to fill cavity openings; para. [0034]:  subsequently cured).  Goeoetz also discloses that the wafer mesh is formed by sintering ceramic material including particles and/or pores chosen to provide desired reflectivity, transparency, and/or absorption (para. [0012-0017]), that the mesh can comprise layers of different materials and optical properties (Fig. 3, para. [0064]), the cavities are easily formed by this method into arbitrary geometries (para. [0057]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the wafer mesh of Goeoetz including by using the stamping method of Goeoetz (i.e. inserting the wafer mesh into the gaps of the bi-layer array) to fill the bi-layer elements of Matsumura in to the cavities, to provide an optical separation member for each wavelength converter layer element with the mesh having designed optical properties.  In so doing, the method includes inserting a wafer mesh having an array of cavities separated by intersecting cavity walls into the gaps to form a composite wafer mesh containing the plurality of bi-layer wavelength converting layer elements.
Regarding claim 16, Matsumura therein discloses that the phosphor layer is a phosphor in silicone (para. [0074]).
Regarding claim 17, Matsumura therein discloses that providing the bi-layer wavelength converting layer comprises coating the phosphor layer and the optical material layer onto a release film (6, para. [0053] & [0087]).
Regarding claim 18, Matsumura therein discloses that the phosphor layer and the optical material layer are coated onto the release film by at least one of slot die coating, blade coating, or spray coating. (para. [0101]; note that both the phosphor layer and optical material layer are silicone).
Claims 2, 4, 13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumura in view of Goeoetz, and further in view of Tamaki (EP 3,012,878).
Regarding claim 2, Matsumura as combined appears not to explicitly disclose after attaching the light emitting devices, cutting the composite wafer mesh.
Tamaki discloses in Fig. 6E and para. [0164], after attaching a wafer mesh including cavities filled with wavelength conversion elements to an array of LEDs, cutting the wafer mesh and LED substrate to produce singulated LEDs.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to cut the wafer mesh as in Tamaki to produce singulated LEDs.  In so doing, the method includes after attaching the light emitting devices, cutting the composite wafer mesh.
Regarding claim 4, Matsumura as combined appears not to explicitly disclose that the cavity walls of the wafer mesh are coated with optical isolation material.
Tamaki discloses in Fig. 3B and para. [0144], forming a reflective optical isolation material on walls of a wafer mesh including cavities filled with wavelength conversion elements.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the coated reflective optical isolation material on the walls of the wafer mesh, this being an equivalent method used for the same purpose.  In so doing, the cavity walls of the wafer mesh are coated with optical isolation material.
Regarding claim 13, Matsumura as combined appears not to explicitly disclose cutting the composite wafer mesh.
Tamaki discloses in Fig. 6E and para. [0164], after attaching a wafer mesh including cavities filled with wavelength conversion elements to an array of LEDs, cutting the wafer mesh and LED substrate to produce singulated LEDs.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to cut the wafer mesh as in Tamaki to produce singulated LEDs.  In so doing, the method includes cutting the composite wafer mesh.
Regarding claim 15, Matsumura as combined appears not to explicitly disclose that the cavity walls of the wafer mesh are coated with optical isolation material.
Tamaki discloses in Fig. 3B and para. [0144], forming a reflective optical isolation material on walls of a wafer mesh including cavities filled with wavelength conversion elements.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the coated reflective optical isolation material on the walls of the wafer mesh, this being an equivalent method used for the same purpose.  In so doing, the cavity walls of the wafer mesh are coated with optical isolation material.
Claims 3 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumura, Goeoetz, and Tamaki, and further in view of Oyamada (US PGPub 2015/0311405).
Regarding claim 3, Matsumura as combined appears not to explicitly disclose that after cutting the composite wafer mesh, filling channels created by cutting the composite wafer mesh with optical isolation material.
Oyamada discloses in Figs 8c-9b and para. [0088-0091], after cutting a wavelength converting member between attached LEDs, filling the groove formed thereby with reflective resin (82) to provide optical isolation on the side of both the wavelength converting element and the LED before the final dicing to produce singulated LEDs.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the reflective resin of Oyamada in Matsumura as combined to provide optical isolation on an entire lateral side of the singulated LEDs.  In so doing, the method includes that after cutting the composite wafer mesh, filling channels created by cutting the composite wafer mesh with optical isolation material.
Regarding claim 14, Matsumura as combined appears not to explicitly disclose that after cutting the composite wafer mesh, filling channels created by cutting the composite wafer mesh with optical isolation material.
Oyamada discloses in Figs 8c-9b and para. [0088-0091], after cutting a wavelength converting member between attached LEDs, filling the groove formed thereby with reflective resin (82) to provide optical isolation on the side of both the wavelength converting element and the LED before the final dicing to produce singulated LEDs.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the reflective resin of Oyamada in Matsumura as combined to provide optical isolation on an entire lateral side of the singulated LEDs.  In so doing, the method includes that after cutting the composite wafer mesh, filling channels created by cutting the composite wafer mesh with optical isolation material.
Claims 9-10 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumura in view of Goeoetz, and further in view of Yoo (US PGPub 2012/0052608).
Regarding claim 9, Matsumura as combined further discloses that the silicone matrix wavelength conversion material is cured after being introduced into the cavities of the wafer mesh (Goeoetz, para. [0034]), and that the silicone matrix wavelength conversion material is cured at a temperature from 100-200 °C (Matsumura, para. [0102]).
Matsumura as combined appears not to explicitly disclose that the phosphor layer and the optical material layer comprise a silicone binder that is solid at room temperature and flows at 80-140 °C.
Yoo discloses in para. [0050], a silicone binder phosphor material layer that is incompletely cured to be solid at room temperature and flows at a temperature of 60-80 °C.  Yoo further discloses that this provides an incompletely cured layer with good cutting properties (para. [0050], top of col. 2), and that the flowable resin safely conforms to proximate elements (para. [0078]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the incompletely cured silicone resin layer with good cutting properties and flowable characteristics of You in Matsumura as combined, to allow the wavelength conversion element to conform to the stamped wafer mesh inclusion.  In so doing, the phosphor layer and the optical material layer comprise a silicone binder that is solid at room temperature and flows at 80-140 °C.
Regarding claim 10, Matsumura as combined further discloses that the silicone matrix wavelength conversion material is cured after being introduced into the cavities of the wafer mesh (Goeoetz, para. [0034]), and that the silicone matrix wavelength conversion material is cured at a temperature from 100-200 °C (Matsumura, para. [0102]).
Matsumura as combined appears not to explicitly disclose that after inserting the wafer mesh into the gaps, annealing the wafer mesh and bi-layer wavelength converting layer elements causing the bi-layer wavelength converting layer elements to flow.
Yoo discloses in para. [0050], a silicone binder phosphor material layer that is incompletely cured to be solid at room temperature and flows at a temperature of 60-80 °C.  Yoo further discloses that this provides an incompletely cured layer with good cutting properties (para. [0050], top of col. 2), and that the flowable resin safely conforms to proximate elements (para. [0078]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the incompletely cured silicone resin layer with good cutting properties and flowable characteristics of You in Matsumura as combined, to allow the wavelength conversion element to conform to the stamped wafer mesh inclusion.  In so doing, the method includes that after inserting the wafer mesh into the gaps, annealing the wafer mesh and bi-layer wavelength converting layer elements causing the bi-layer wavelength converting layer elements to flow.
Regarding claim 19, Matsumura as combined further discloses that the silicone matrix wavelength conversion material is cured after being introduced into the cavities of the wafer mesh (Goeoetz, para. [0034]), and that the silicone matrix wavelength conversion material is cured at a temperature from 100-200 °C (Matsumura, para. [0102]).
Matsumura as combined appears not to explicitly disclose that the phosphor layer and the optical material layer comprise a silicone binder that is solid at room temperature and flows at 80-140 °C.
Yoo discloses in para. [0050], a silicone binder phosphor material layer that is incompletely cured to be solid at room temperature and flows at a temperature of 60-80 °C.  Yoo further discloses that this provides an incompletely cured layer with good cutting properties (para. [0050], top of col. 2), and that the flowable resin safely conforms to proximate elements (para. [0078]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the incompletely cured silicone resin layer with good cutting properties and flowable characteristics of You in Matsumura as combined, to allow the wavelength conversion element to conform to the stamped wafer mesh inclusion.  In so doing, the phosphor layer and the optical material layer comprise a silicone binder that is solid at room temperature and flows at 80-140 °C.
Regarding claim 20, Matsumura as combined further discloses that the silicone matrix wavelength conversion material is cured after being introduced into the cavities of the wafer mesh (Goeoetz, para. [0034]), and that the silicone matrix wavelength conversion material is cured at a temperature from 100-200 °C (Matsumura, para. [0102]).
Matsumura as combined appears not to explicitly disclose that after inserting the wafer mesh into the gaps, annealing the wafer mesh and bi-layer wavelength converting layer elements causing the bi-layer wavelength converting layer elements to flow.
Yoo discloses in para. [0050], a silicone binder phosphor material layer that is incompletely cured to be solid at room temperature and flows at a temperature of 60-80 °C.  Yoo further discloses that this provides an incompletely cured layer with good cutting properties (para. [0050], top of col. 2), and that the flowable resin safely conforms to proximate elements (para. [0078]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the incompletely cured silicone resin layer with good cutting properties and flowable characteristics of You in Matsumura as combined, to allow the wavelength conversion element to conform to the stamped wafer mesh inclusion.  In so doing, the method includes that after inserting the wafer mesh into the gaps, annealing the wafer mesh and bi-layer wavelength converting layer elements causing the bi-layer wavelength converting layer elements to flow.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HATZILAMBROU whose telephone number is (571)270-7246. The examiner can normally be reached 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew C Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Mark Hatzilambrou
/M.H/Examiner, Art Unit 2891   


/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891